Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 38 and 46 recite “further comprising fibrous insulation material positioned within the plurality of air pockets” and “further comprising insulation provided in the air gaps” respectively. The applicant’s specification recites “In one embodiment, the insulation layer 43 may take the form of a fibrous insulation material, such as, but not limited to, Fiberglass, Mineral Wool, Cellulose, Plastic Fiber, or Natural Fiber. As will be understood, fibrous insulation materials works by capturing air within their fibers in order to prevent heat transmission through convention. In another embodiment, the insulation layer may take the form of an air bubble insulation material, such as, but not limited to, an aluminum air bubble insulation material. As will be understood, the air from the air bubbles will prevent the transmission of heat through convention. In some embodiments, the insulation layer may take the form of an air pocket formed between the shell 41 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38 and 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 38 and 46 recite “further comprising fibrous insulation material positioned within the plurality of air pockets” and “further comprising insulation provided in the air gaps” respectively. The applicant’s specification recites “In one embodiment, the insulation layer 43 may take the form of a fibrous insulation material, such as, but not limited to, Fiberglass, Mineral Wool, Cellulose, Plastic Fiber, or Natural Fiber. As will be understood, fibrous insulation materials works by capturing air within their fibers in order to prevent heat transmission through convention. In another embodiment, the insulation layer may take the form of an air bubble insulation material, such as, but not limited to, an aluminum air bubble insulation material. As will be understood, the air from the air bubbles will prevent the transmission of heat through convention. In some embodiments, the insulation layer may take the form of an air pocket formed between the shell 41 and the firebrick layer 45 of the firebox 39. For example, turning to FIG. 10, in one embodiment the shell 41 may include a projection 48 or a number of projections 48 that extend from an inner peripheral surface . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-33, 35, 37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 20110283990 A1), hereinafter Walters, in view of Schlosser (US 20160174767 A1), hereinafter Schlosser, and further in view of Lee (US 8257645 B2), hereinafter Lee.

Regarding claims 28 and 29, Walters discloses a removable firebox (“The fire bowl 128 is removably positioned within the vessel 102 such that it can be removed from the vessel 102 and then subsequently positioned back in the vessel 102 as desired” paragraph [0042]) for a Kamado grill having a ceramic body (“As will be apparent, the teachings of this disclosure can be implemented in a wide variety of charcoal grills of various types, sizes and configurations (each referred to as an embodiment). For example, the various teachings of this disclosure can be applied to kettle-style charcoal grills and barrel-style charcoal grills that are commonly formed of steel, as well as kamado-style charcoal grills that are typically formed of clay, high fire ceramics” paragraph [0031]) defining a lower internal cavity and lid defining an upper internal cavity (“the vessel 102 includes a lower base 112 and an upper cover 114” paragraph [0039]), the ceramic body further defining an air inlet proximate a bottom of the lower internal cavity that may be variably opened and closed by a draft door (“The lower vent 166 also includes a vent opening in the vessel base 112 (which corresponds to base opening 134 and which may also be referred to as a vent opening herein) and a vent cover 180 associated with the ash drawer 132. The vent cover 180 is positioned in alignment with the opening 134 when the ash drawer 132 is located in the vessel 102 to collect ashes. In the illustrated embodiment, the vent cover 180 includes two semicircular dials 182a, 182b coupled to the ash drawer 132 and configured to rotate to selectively cover and expose the opening 134 through the ash drawer 132 (and thus operate the lower vent 166 between the closed and open position)” paragraph [0048]), the lid further defining an outlet proximate a top of the upper internal cavity that may be variably opened and closed by a top cap having vents therethrough (“The upper vent 164 includes a vent opening 168 (FIG. 5) in the cover 114, a base portion 170 positioned over the vent opening 168, and a vent cover 172 positioned over the base portion 170 (FIG. 12). The base portion 170 includes multiple slots 174a aligned with the vent opening 168 in the cover 114. And, the vent cover 172 is configured to rotate (via use of a thermally insulated handle 172a) over the base portion 170 to 
firebrick (“The fire bowl 128 may be formed from suitable materials such as, for example, high fire ceramics, refractory materials, traditional terra cotta, cement rock compositions, etc” paragraph [0042]); and 
a fire grate (“the grate structure 130 is configured to be positioned within the fire bowl 128 to support the charcoal therein (and allow the charcoal to be burned as desired). With reference to FIGS. 9 and 10, the grate structure 130 includes a base grate 154 (also referred to as a lower grate)” paragraph [0046]).

    PNG
    media_image1.png
    755
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    780
    562
    media_image2.png
    Greyscale

Walters does not disclose:

a plurality of firebricks positioned side-by-side around an inner periphery of the metallic shell to form an inner firebox cavity that does not have a bowl portion, the firebricks having an outer surface that cooperates with an inner surface of the metallic shell that is configured to form a plurality of air pockets therebetween; 
a fire grate positioned proximate the smaller diameter end at the bottom of the inverted conical frustum; 
wherein the metallic shell prevents airflow from the lower internal cavity through the side-by-side positioned firebricks and into the inner firebox cavity, the metallic shell allowing airflow from the lower internal cavity through the smaller diameter end at the bottom of the inverted conical frustum and into the inner firebox cavity; or
wherein the shell defines a firebox air inlet at the smaller diameter end at the bottom of the inverted conical frustum to allow airflow from the air inlet of the ceramic body to flow into the inner firebox cavity.

However, Schlosser teaches a shell forming an inverted conical frustum having a smaller diameter end configured to be positioned proximate the bottom of the lower internal cavity of the body (“inner grill body member 51 is shaped like an invested and truncated cone” paragraph [0087]); 
a fire grate positioned proximate the smaller diameter end at the bottom of the inverted conical frustum (“a fuel grate 32 upon which charcoal, coal, wood or another fuel to be burned may be placed” paragraph [0079]); 
wherein the shell prevents airflow from the lower internal cavity through the side and into the inner firebox cavity, the shell allowing airflow from the lower internal cavity through the smaller diameter end at the bottom of the inverted conical frustum and into the inner firebox cavity (51 will only allow airflow through the open lower end); and


    PNG
    media_image3.png
    545
    535
    media_image3.png
    Greyscale

In view of Schlosser’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a shell forming an inverted conical frustum having a smaller diameter end configured to be positioned proximate the bottom of the lower internal cavity of the body; 
a fire grate positioned proximate the smaller diameter end at the bottom of the inverted conical frustum; 

wherein the shell defines a firebox air inlet at the smaller diameter end at the bottom of the inverted conical frustum to allow airflow from the air inlet of the body to flow into the inner firebox cavity as is taught in Schlosser, in the firebox disclosed by Walters.
One would have been motivated to include: 
a shell forming an inverted conical frustum having a smaller diameter end configured to be positioned proximate the bottom of the lower internal cavity of the body; 
a fire grate positioned proximate the smaller diameter end at the bottom of the inverted conical frustum; 
wherein the shell prevents airflow from the lower internal cavity through the side and into the inner firebox cavity, the shell allowing airflow from the lower internal cavity through the smaller diameter end at the bottom of the inverted conical frustum and into the inner firebox cavity; and 
wherein the shell defines a firebox air inlet at the smaller diameter end at the bottom of the inverted conical frustum to allow airflow from the air inlet of the body to flow into the inner firebox cavity because Schlosser states “a gap 47 is formed between inner body member 51 and outer body member 50 that acts as an insulator and aids in cooking and fuel efficiency” (paragraph [0086]) and “heated air is prevented from flowing between inner body member 51 and outer body member 50 so that the heated air flows upward from fuel grate 32 without significant heat loss” (paragraph [0087]). Therefore, including the shell taught by Schlosser will mitigate heat loss and provide a preferred air flow pattern.

Schlosser does not explicitly disclose that the shell 51 is metallic. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Schlosser teaches a generally metallic construction “the preferred material for construction of the lid 22 and grill body 24 is porcelain coated steel or stainless steel” (paragraph [0075]). It would therefore have been obvious to one having ordinary skill in the art at the time 

Walters, as modified by Schlosser, does not disclose:
a plurality of firebricks positioned side-by-side around an inner periphery of the metallic shell to form an inner firebox cavity that does not have a bowl portion, the firebricks having an outer surface that cooperates with an inner surface of the metallic shell that is configured to form a plurality of air pockets therebetween; or
wherein the metallic shell prevents airflow through the side-by-side positioned firebricks.

However, Lee teaches:
a plurality of firebricks positioned side-by-side around an inner periphery of the shell to form an inner cavity that does not have a bowl portion, the firebricks having an outer surface that cooperates with an inner surface of the shell that is configured to form a plurality of air pockets therebetween (“The corrugations 30 provide air pockets between the brick 10 and the shell 34 which increase the thermal insulation provided by the brick 10” column 3, line 46); and
wherein the shell prevents airflow through the side-by-side positioned firebricks (The shell 34 would not permit airflow).

    PNG
    media_image4.png
    338
    476
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    283
    504
    media_image5.png
    Greyscale

In view of Lee’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a plurality of firebricks positioned side-by-side around an inner periphery of the shell to form an inner cavity that does not have a bowl portion, the firebricks having an outer surface that cooperates with an inner surface of the shell that is configured to form a plurality of air pockets therebetween; and 
wherein the shell prevents airflow through the side-by-side positioned firebricks as is taught in Lee, in the firebox as presently modified.

a plurality of firebricks positioned side-by-side around an inner periphery of the shell to form an inner cavity that does not have a bowl portion, the firebricks having an outer surface that cooperates with an inner surface of the shell that is configured to form a plurality of air pockets therebetween; and 
wherein the shell prevents airflow through the side-by-side positioned firebricks because Lee states “Presented are an insulation brick and the method of using an insulation brick to create a thermal lining. A set of corrugations are formed into a sidewall of the brick to increase the thermal insulation” (abstract). Therefore, including the firebrick lining taught by Lee will further improve thermal insulation. 

Regarding claim 30, Walters, as modified by Schlosser and Lee, discloses the firebox of claim 29, wherein at least one of the plurality of firebricks includes an opening proximate the firebox air inlet to accommodate the airflow from the air inlet of the ceramic body to flow into the inner firebox cavity (The firebricks of Lee have been incorporated to line the inside of the shell taught by Schlosser which advantageously teaches airflow through the air inlet. The firebricks must therefore be incorporated in such a way as to not entirely block the air inlet).

Regarding claim 31, Walters, as modified by Schlosser and Lee, discloses the firebox of claim 29, wherein the plurality of firebricks extend from a larger diameter end of the inverted conical frustum to a position proximate a top of the firebox air inlet at the smaller diameter end at the bottom of the inverted conical frustum to accommodate the airflow from the air inlet of the ceramic body to flow into the inner firebox cavity (The firebricks of Lee have been incorporated to line the inside of the shell taught by Schlosser which advantageously teaches airflow through the air inlet).

Regarding claim 32, Walters, as modified by Schlosser and Lee, discloses the firebox of claim 31, further comprising an ash pan removably insertable within the inner firebox cavity below the fire grate (“an ash drawer 132 (also termed a receptacle, a removable unit, etc.) is included for use to collect and/or clean ashes from the charcoal grill 100” paragraph [0043] of Walters).

Regarding claim 33, Walters, as modified by Schlosser and Lee, discloses the firebox of claim 32, wherein the ash pan is removably insertable within the inner firebox cavity below the fire grate below a vertical extent of the plurality of firebricks (The firebricks of Lee have been incorporated to line the inside of the shell taught by Schlosser which constitutes the firebox portion. The ash pan of Walters is, and must be, below the firebox).

Regarding claim 35, Walters, as modified by Schlosser and Lee, discloses the firebox of claim 32, wherein the ash pan includes an ash pan air inlet positioned such that it can be aligned with the firebox air inlet at the smaller diameter end at the bottom of the inverted conical frustum to accommodate the airflow from the air inlet of the ceramic body to flow into the inner firebox cavity (“the vent cover 180 includes two semicircular dials 182a, 182b coupled to the ash drawer 132 and configured to rotate to selectively cover and expose the opening 134 through the ash drawer 132 (and thus operate the lower vent 166 between the closed and open position)” paragraph [0048]).

Regarding claim 37, Walters, as modified by Schlosser and Lee, discloses the firebox of claim 28, wherein the metallic shell defines a first port opening therethrough and wherein one of the plurality of firebricks defines a second port opening therethrough such that a passage is defined from the lower internal cavity to the inner firebox cavity (“aligned openings 146, 148” paragraph [0044] of Walters).

Regarding claim 43, Walters discloses a Kamado grill, comprising:
a ceramic body (“As will be apparent, the teachings of this disclosure can be implemented in a wide variety of charcoal grills of various types, sizes and configurations (each referred to as an embodiment). For example, the various teachings of this disclosure can be applied to kettle-style charcoal grills and barrel-style charcoal grills that are commonly formed of steel, as well as kamado-style charcoal grills that are typically formed of clay, high fire ceramics” paragraph [0031]) defining a lower internal cavity (“the vessel 102 includes a lower base 112 and an upper cover 114” paragraph [0039]) and an air inlet proximate a bottom of the lower internal cavity that may be variably opened and closed by a draft door (“The lower vent 166 also includes a vent opening in the vessel base 112 (which corresponds to base 
a lid defining an upper internal cavity (“the vessel 102 includes a lower base 112 and an upper cover 114” paragraph [0039]) and an outlet proximate a top of the upper internal cavity that may be variably opened and closed by a top cap having vents therethrough (“The upper vent 164 includes a vent opening 168 (FIG. 5) in the cover 114, a base portion 170 positioned over the vent opening 168, and a vent cover 172 positioned over the base portion 170 (FIG. 12). The base portion 170 includes multiple slots 174a aligned with the vent opening 168 in the cover 114. And, the vent cover 172 is configured to rotate (via use of a thermally insulated handle 172a) over the base portion 170 to selectively cover the slots 174a and expose the slots 174a (by aligning slots 174b of the vent cover 172 with the slots 174a of the base portion 170), thus operating the upper vent 164 between the closed and open positions” paragraph [0048]); 
a firebox positioned within the lower internal cavity (“The fire bowl 128 is removably positioned within the vessel 102 such that it can be removed from the vessel 102 and then subsequently positioned back in the vessel 102 as desired” paragraph [0042]) and including: 
firebrick (“The fire bowl 128 may be formed from suitable materials such as, for example, high fire ceramics, refractory materials, traditional terra cotta, cement rock compositions, etc” paragraph [0042]); and 
a fire grate (“the grate structure 130 is configured to be positioned within the fire bowl 128 to support the charcoal therein (and allow the charcoal to be burned as desired). With reference to FIGS. 9 and 10, the grate structure 130 includes a base grate 154 (also referred to as a lower grate)” paragraph [0046]).

Walters does not disclose:

a plurality of firebricks positioned side-by-side around an inner periphery of the metallic shell to form an inner firebox cavity that does not have a bowl portion, the firebricks having an outer surface that cooperates with an inner surface of the metallic shell that is configured to form a plurality of air pockets therebetween; 
a fire grate positioned proximate the smaller diameter end at the bottom of the inverted conical frustum; and 
wherein the metallic shell prevents airflow from the lower internal cavity through the side-by-side positioned firebricks and into the inner firebox cavity, the metallic shell allowing airflow from the lower internal cavity through the smaller diameter end at the bottom of the inverted conical frustum and into the inner firebox cavity.

However, Schlosser teaches a shell forming an inverted conical frustum having a smaller diameter end configured to be positioned proximate the bottom of the lower internal cavity of the body (“inner grill body member 51 is shaped like an invested and truncated cone” paragraph [0087]); 
a fire grate positioned proximate the smaller diameter end at the bottom of the inverted conical frustum (“a fuel grate 32 upon which charcoal, coal, wood or another fuel to be burned may be placed” paragraph [0079]); and
wherein the shell prevents airflow from the lower internal cavity through the side and into the inner firebox cavity, the shell allowing airflow from the lower internal cavity through the smaller diameter end at the bottom of the inverted conical frustum and into the inner firebox cavity (51 will only allow airflow through the open lower end).

In view of Schlosser’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a shell forming an inverted conical frustum having a smaller diameter end configured to be positioned proximate the bottom of the lower internal cavity of the body; 

wherein the shell prevents airflow from the lower internal cavity through the side and into the inner firebox cavity, the shell allowing airflow from the lower internal cavity through the smaller diameter end at the bottom of the inverted conical frustum and into the inner firebox cavity as is taught in Schlosser, in the firebox disclosed by Walters.
One would have been motivated to include: 
a shell forming an inverted conical frustum having a smaller diameter end configured to be positioned proximate the bottom of the lower internal cavity of the body; 
a fire grate positioned proximate the smaller diameter end at the bottom of the inverted conical frustum; and
wherein the shell prevents airflow from the lower internal cavity through the side and into the inner firebox cavity, the shell allowing airflow from the lower internal cavity through the smaller diameter end at the bottom of the inverted conical frustum and into the inner firebox cavity because Schlosser states “a gap 47 is formed between inner body member 51 and outer body member 50 that acts as an insulator and aids in cooking and fuel efficiency” (paragraph [0086]) and “heated air is prevented from flowing between inner body member 51 and outer body member 50 so that the heated air flows upward from fuel grate 32 without significant heat loss” (paragraph [0087]). Therefore, including the shell taught by Schlosser will mitigate heat loss and provide a preferred air flow pattern.

Schlosser does not explicitly disclose that the shell 51 is metallic. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Schlosser teaches a generally metallic construction “the preferred material for construction of the lid 22 and grill body 24 is porcelain coated steel or stainless steel” (paragraph [0075]). It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the shield 51 from a metallic material because Schlosser teaches that metal is suitable construction material for grill elements.

Walters, as modified by Schlosser, does not disclose:
a plurality of firebricks positioned side-by-side around an inner periphery of the metallic shell to form an inner firebox cavity that does not have a bowl portion, the firebricks having an outer surface that cooperates with an inner surface of the metallic shell that is configured to form a plurality of air pockets therebetween; or
wherein the metallic shell prevents airflow through the side-by-side positioned firebricks.

However, Lee teaches:
a plurality of firebricks positioned side-by-side around an inner periphery of the shell to form an inner cavity that does not have a bowl portion, the firebricks having an outer surface that cooperates with an inner surface of the shell that is configured to form a plurality of air pockets therebetween (“The corrugations 30 provide air pockets between the brick 10 and the shell 34 which increase the thermal insulation provided by the brick 10” column 3, line 46); and
wherein the shell prevents airflow through the side-by-side positioned firebricks (The shell 34 would not permit airflow).

In view of Lee’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a plurality of firebricks positioned side-by-side around an inner periphery of the shell to form an inner cavity that does not have a bowl portion, the firebricks having an outer surface that cooperates with an inner surface of the shell that is configured to form a plurality of air pockets therebetween; and 
wherein the shell prevents airflow through the side-by-side positioned firebricks as is taught in Lee, in the firebox as presently modified.
One would have been motivated to include: 
a plurality of firebricks positioned side-by-side around an inner periphery of the shell to form an inner cavity that does not have a bowl portion, the firebricks having an outer surface that cooperates with an inner surface of the shell that is configured to form a plurality of air pockets therebetween; and 
.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Walters, in view of Schlosser, in view of Lee, and further in view of Kohli (US 20170370593 A1), hereinafter Kohli.

Regarding claim 36, Walters, as modified by Schlosser and Lee, discloses the firebox of claim 28. 

Walters, as modified by Schlosser and Lee, does not disclose a basket for holding the fire grate removably insertable within the inner firebox cavity.

However, Kohli teaches a basket for holding the fire grate removably insertable within the inner firebox cavity (“The bottom end of the basket's body 16 is configured to support a bottom plate 20, as shown in FIG. 2, that is preferably a grate with openings to allow airflow therethrough, as well as allow ash to pass downwardly therethrough” paragraph [0013]. Figure 4 shows the basket in the firebox 22).

    PNG
    media_image6.png
    555
    449
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    557
    530
    media_image7.png
    Greyscale

In view of Kohli’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a basket for holding the fire grate removably insertable within the inner firebox cavity as is taught in Kohli, in the firebox disclosed by Brennan.
One would have been motivated to include a basket for holding the fire grate removably insertable within the inner firebox cavity because Kohli states “In the configuration shown in FIG. 2, firebox basket 10 may be used to hold charcoal as it burns in firebox 22 of grill 12. As such, a user may remove firebox basket 10 from an operating grill with handles 14, and place firebox basket 10 in an alternate grill that he desires to use. For example, a second grill of a different size may still be designed to receive firebox basket system 11 therein. As well, firebox basket 10 may be removed from an operating .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Walters, in view of Schlosser, in view of Lee, and further in view of Lewicki (US 3665870 A), hereinafter Lewicki.

Regarding claim 38, Walters, as modified by Schlosser and Lee, firebox of claim 28. 

Walters, as modified by Schlosser and Lee, does not disclose fibrous insulation material positioned within the plurality of air pockets.

However, Lewicki teaches fibrous insulation material positioned within the plurality of air pockets (“masses 71 of insulating material of lesser mechanical strength, for example fibrous material such as fiberglass, rock wool” column 3, line 48).

    PNG
    media_image8.png
    409
    450
    media_image8.png
    Greyscale


One would have been motivated to include fibrous insulation material positioned within the plurality of air pockets because additional insulation will provide additional thermal insulation properties to retain heat in the firebox.

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Walters, in view of Schlosser, in view of Lee, and further in view of Archer (US 4773386 A), hereinafter Archer.

Regarding claim 41, Walters, as modified by Schlosser and Lee, discloses the firebox of claim 28. 

Walters, as modified by Schlosser and Lee, does not disclose an insulation layer positioned on an outer radial surface of the shell and an inner peripheral surface of a shield.

However, Archer teaches an insulation layer positioned on an outer radial surface of the shell and an inner peripheral surface of a shield (The outer wall of 12 is a shield to the insulation layer. The insulation 22 is between the shell [inner wall] and this shield).

    PNG
    media_image9.png
    577
    529
    media_image9.png
    Greyscale

In view of Archer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an insulation layer positioned on an outer radial surface of the shell and an inner peripheral surface of a shield as is taught in Archer, in the firebox as presently modified.
One would have been motivated to include an insulation layer positioned on an outer radial surface of the shell and an inner peripheral surface of a shield because additional insulation will provide additional thermal insulation properties to retain heat in the firebox.

Regarding claim 42, Walters, as modified by Schlosser and Lee, discloses the firebox of claim 28. 

Walters, as modified by Schlosser and Lee, does not disclose wherein the shell comprises an inner wall and an outer wall, further comprising an insulation layer positioned between the inner wall and outer wall of the shell.

However, Archer teaches wherein the shell comprises an inner wall and an outer wall (12), further comprising an insulation layer positioned between the inner wall and outer wall of the shell (22).

In view of Archer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the shell comprises an inner wall and an outer wall, further comprising an insulation layer positioned between the inner wall and outer wall of the shell as is taught in Archer, in the firebox as presently modified.
One would have been motivated to include wherein the shell comprises an inner wall and an outer wall, further comprising an insulation layer positioned between the inner wall and outer wall of the shell because additional insulation will provide additional thermal insulation properties to retain heat in the firebox.

Allowable Subject Matter
Claims 44, 45, 47, and 48 are allowed.
Claims 34, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
French (US 6050256 A) 

    PNG
    media_image10.png
    379
    468
    media_image10.png
    Greyscale

Hottenroth (US 5024208 A) 

    PNG
    media_image11.png
    481
    543
    media_image11.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JORGE A PEREIRO/Primary Examiner, Art Unit 3799